Citation Nr: 0432027	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-17 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a sunburn.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1962 
to January 1971, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for additional development in February 
2004, and that development was completed by the Appeals 
Management Center. The case has since been returned for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Chronic residuals of a sunburn were not manifested during 
service, and have not been shown to be causally or 
etiologically related to service.


CONCLUSION OF LAW

Residuals of a sunburn were not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
February 2002 rating decision as well as the July 2002 
Statement of the Case and July 2004 Supplemental Statement of 
the Case issued in connection with this claim have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, the RO sent a letter to the veteran in May 2001 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The Board notes that 
the veteran was also scheduled for a VA examination in 
connection with his claim for service connection for 
residuals of a sunburn.  However, the veteran failed to 
report for that examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.

Background and Evidence

Service records show that the veteran had active service from 
July 1962 to January 1971.

Service medical records indicate that the veteran was 
provided enlistment and reenlistment examinations in July 
1962 and December 1964, respectively, as well as an initial 
examination in April 1966 and a restoration examination in 
September 1966.  A clinical evaluation of the skin and feet 
was normal during all of these examinations, and the veteran 
did not report having any medical history pertinent to his 
claimed disability.  He was later seen in April 1970 with 
complaints of a sunburn for which he was prescribed 
Tetracaine ointment.  He was thereafter provided a separation 
examination in January 1971 during which no clinical 
abnormalities of the skin were found.  Nor did he report 
having a medical history of any skin disease or foot trouble.

The veteran submitted a VA Form 21-4142 in May 2001 in which 
he related that he and his wife had gone to the beach at 
Carraway Gardens in July 1961.  He was not used to the 
climate there, but he had believed that his feet would be 
protected from the sun if he covered them with dry, hot sand.  
The veteran claimed that he left the beach with first, 
second, and third degree burns.  He went to the dispensary 
the following Monday where he was told that he had second-
degree burns to his feet, but that the Army would court 
martial him if he was placed on no duty status.  The sunburn 
reportedly caused him pain for two weeks.   He tried using 
Noxzema to treat his feet and then put on his socks and 
boots, and worked his normal duty.  

VA medical records dated from February 2000 to August 2001 
indicate that the veteran complained of scaling on both of 
his feet in May 2001.  He had a history of osteoarthritis of 
the knees, ankles, and feet, and his toenails were noted to 
be thickened, opaque, white, crumbly, and brittle with distal 
subungal degree in both feet.  The toenails were tender to 
digital compression, and he had limited painful range of 
motion of the first metatarsophalangeal joint bilaterally as 
well as pain on palpation.  There was also prominent soft 
tissue swelling around the first metatarsophalangeal joint 
bilaterally, which was secondary to osteophytic proliferation 
around the joints.  An x-ray of both feet revealed 
osteophytic proliferation around the first 
metatarsophalangeal joints bilaterally with narrowing of the 
joint space and sclerosis of the underlying subchodral bone.  
The veteran rated his foot pain as a three, and he was 
assessed as having onychomycosis of both feet and 
osteoarthritis of the first metatarsophalangeal joint 
bilaterally.  His toenails needed debridement to decrease the 
pain.  He was referred for a consultation for ingrown 
toenails.

The veteran submitted another statement in November 2001 in 
which he reiterated that he had sustained a sunburn in 
service and that he could not be confined to bed rest because 
it would result in a court martial.  Instead, he was 
prescribed medication, and he wore his combat boots while 
suffering with a horrible, constant, burning pain.  As a 
result, a lot of his skin purportedly peeled off.  The 
veteran also indicated that the medics told him that they 
could not mention what part of his body was sunburned.  

In his March 2002 Notice of Disagreement, the veteran claimed 
that he was also sunburned during Operation Desert Strike, 
which was conducted in March 1964.  He indicated that his 
wife could not recognize him because he was so burned.  

VA medical records dated from July 2002 to July 2004 noted 
that the veteran had very painful and tender feet in July 
2002.  He was later seen in March 2004 with complaints of 
swelling, pain, and oozing bilaterally in his legs and feet 
that had started about one week earlier.  He stated that the 
pain and oozing were only on the bottom part of his feet and 
that his feet went numb if he did not take Darvocet.  The 
veteran indicated in July 2004 that his feet still hurt and 
that they always would.  

In his April 2003 hearing testimony before the Board, the 
veteran related that he was first sunburned in June or July 
1968 when he and his wife went to a lake at Callaway Gardens 
just north of Fort Benning, Georgia.  He had just come from 
Kansas and was not yet acclimated to the weather.  The 
veteran indicated that he felt his back burning while 
suntanning, so he covered himself with a towel.  However, he 
did not feel his feet hurting until a later time at which 
point he then covered his feet with sand to keep them 
protected from the sun.  Once he realized his feet were 
burnt, he got out of the sun and went home.  He put on his 
boots and went to sick call for treatment where he was given 
some cream, which did not help.  He also stated that the 
medics told him that they could not give him any time off 
because the captain had called and told them they would be in 
trouble and that he would be court martialed.  He tried 
returning to the dispensary a couple of times, but they kept 
giving him the same medication, which did not seem to help.  
Instead, he would pack Noxzema on his feet before putting on 
his socks and boots.  His feet blistered for approximately 
two days, and it took two weeks for them to heal, but he 
still continued to have problems with pain and burning.  He 
claimed that he currently had difficulty with walking and 
balancing and that he could not run or go bowling.  His feet 
constantly hurt and burned, and he was taking medication 
prescribed through VA.  He also stated that he had permanent 
skin changes on the top of his feet as well as nail changes, 
but his representative noted that the nail problems were 
probably due to a frostbite injury.  The veteran testified 
that he did not have any sunburns since the one he 
experienced in service.  

The veteran submitted another VA Form 21-4142 in May 2004 in 
which he related that he had shown his feet to several 
soldiers in his battery.  He believed that a clerk trashed 
his records when he reenlisted in December 1964.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a sunburn.  More specifically, he 
claims that he has a current skin disorder of the foot 
related to a sunburn that he had during his period of 
service.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for 
residuals of a sunburn.  Service medical records indicate 
that the veteran had several examinations throughout his 
period of service, which did not reveal any clinical 
abnormalities of the skin or feet.  Nor did he report having 
any medical history of skin disease or foot trouble.  
Although the Board does acknowledge that the veteran had a 
sunburn in service, his January 1971 separation examination 
did not note any residuals.  In fact, the medical evidence of 
record does not show that the veteran sought any treatment 
for his feet for many decades following his separation from 
service.  Thus, any symptomatology the veteran may have 
experienced in service appears to have been acute and 
transitory and to have resolved without residuals prior to 
his separation.  Therefore, the Board finds that chronic 
residuals of a sunburn did not manifest during service.   

In addition to the lack of evidence establishing that 
residuals of a sunburn manifested during service or within 
close proximity thereto, no physician has linked any current 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of residuals of a sunburn 
for many decades following his separation from service.  Nor 
is there is any competent evidence of record, medical or 
otherwise, which links any current skin disorder of the feet 
to his sunburn in service.  As noted, the veteran was 
scheduled for a VA examination in connection with his claim 
for service connection for residuals of a sunburn.  However, 
the veteran failed to report for the examination. See 38 
C.F.R. § 3.655 (2003) (when a claimant fails, without good 
cause, to report for a VA examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record).  Thus, there 
is no evidence of record demonstrating in-service incurrence 
or aggravation of a current disorder or a nexus between a 
current disorder and military service.  Under these 
circumstances, a basis upon which to establish service 
connection for residuals of a sunburn has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
residuals of a sunburn.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a sunburn is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he has current residuals of a sunburn related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for residuals of a sunburn is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



